Case 1:20-cv-08417-MKV Document 1-2 Filed 10/08/20 Page 1 of 8




                   Exhibit
                             2
10/24/2019                              10 Amazing Places to
                           Case 1:20-cv-08417-MKV            Visit in Georgia
                                                          Document            - AllTheRooms
                                                                            1-2             - The VacationPage
                                                                                    Filed 10/08/20        Rental Experts
                                                                                                                  2 of 8
                                                                       Browse by place or activity                       Search                             Blog   Data Analytics



                  Home » Things to Do » 10 Amazing Places to Visit in Georgia




                                                                                                                                         AllTheRooms
                                                                                                                                       Vacation Rentals




                                                                                                                                  Find the perfect place to stay using
                                                                                                                                   our vacation rental search engine



                                                                                                                                              Browse Properties




                  10 Amazing Places to Visit in                                                                                   Browse By Country

                                                                                                                                  United States of America (USA)
                  Georgia                                                                                                         France
                                                                                                                                  United Kingdom (UK)
                  Written by Carmela Rodriguez on January 10, 2019                                                                Colombia
                                                                                                                                  Spain
                                                                                                                                  Italy
                                Written by Carmela Rodriguez
                                                                                                                                  Mexico
                                Carmela is a journalist from London. She's traveled from Asia to South America, where she got
                                                                                                                                  Australia
                                (temporarily) lost in the Peruvian Amazon. She quit the rainy UK and moved to Medellín,
                                                                                                                                  C    d
                                Colombia, where she has lived for two years



                  Last Updated on May 28, 2019


                  ← Back to ‘Discover the Best Things to Do, Everywhere’
                                                                                                                                  You Might Also Like

                  Georgia is a state filled with historic cities, sandy beaches, ancient forests, and rugged
                                                                                                                                                  The Best Salsa Dancing
                  mountains. There’s so much to see and do, it can be hard to know what to pick. We’ve rounded                                    Cities in the US
                  up the best places to visit in Georgia, that you absolutely can’t miss.

                                                                                                                                                  The Best Cupcakes in DC




                                                                                                                                                  A Guide to Amusement
                                                                                                                                                  Parks in Maryland



                                                                                                                                                  What is Turnkey Vacation
                                                                                                                                                  Rentals?




                                                         By Sue Smith

                  1. Discover Savannah
                  First up is the beautiful and vibrant city of Savannah. The city is filled with winding cobblestone
                  streets, elegant antebellum mansions, parks, museums, and art galleries. While in Savannah, visit
                  the city’s historic district, ride a horse-drawn carriage and imagine you are living in the 18th or
                  19th century. Other top things to do include visiting colonial sights such as the Wormsloe Historic
                  Site, or spending time at the Telfair Museum, which is the South’s oldest art museum.




https://www.alltherooms.com/blog/places-to-visit-in-georgia/                                                                                                                        1/6
10/24/2019                             10 Amazing Places to
                          Case 1:20-cv-08417-MKV            Visit in Georgia
                                                         Document            - AllTheRooms
                                                                           1-2             - The VacationPage
                                                                                   Filed 10/08/20        Rental Experts
                                                                                                                 3 of 8
                                                                  Browse by place or activity                  Search     Blog   Data Analytics




                                                 By Mauldin & Jenkins

                  2. Relax on Cumberland Island
                  To take things down a notch and get some much needed fresh air and R&R, head to Cumberland
                  Island to relax on some of the best beaches in Georgia. The island is one of the largest of the
                  barrier islands in Georgia. It’s packed with lush forests, sandy beaches, roaming wild horses, and
                  history. For history buffs, the island was originally inhabited by Native American peoples around
                  4,000 years ago before becoming a working plantation, home to hundreds of African slaves, in
                  the 19th century.




                                                  By Explore Georgia




                    New inspirations, destinations,
                    adventures.
                    Discover more with our weekly newsletter.

                     Email address                      Sign up




                  3. Explore the Blue Ridge Mountains
                  The Blue Ridge Mountains are thought to be the US’ answer to Switzerland — and they are truly
                  stunning. The rugged mountain range is home to hiking and biking trails, ancient woodlands, and
                  waterfalls. Within the Blue Ridge Mountains is the Chattahoochee National Forest, where visitors
                  can go horseback riding, take a dip in waterfalls or go on a treetop canopy adventure. There’s
                  also a famous railway running through the mountains with a train to hop on for amazing views.




https://www.alltherooms.com/blog/places-to-visit-in-georgia/                                                                                      2/6
10/24/2019                                10 Amazing Places to
                             Case 1:20-cv-08417-MKV            Visit in Georgia
                                                            Document            - AllTheRooms
                                                                              1-2             - The VacationPage
                                                                                      Filed 10/08/20        Rental Experts
                                                                                                                    4 of 8
                                                By Blue Ridge Mountains                                                       Blog   Data Analytics
                                                                   Browse by place or activity                       Search

                  4. Spend a Few Days in Atlanta
                  If you’re looking to spend time in a buzzing city with some of the country’s best nightlife, head to
                  Atlanta. The city is filled with bustling urban life, fun clubs, bars, and live music venues. Atlanta is
                  also home to Georgia’s famous aquarium, home to over one hundred thousand animals.




                                                  By Group Tour Media

                  5. Relax on Jekyll Island
                  Jekyll Island is one of the Golden Isles of Georgia barrier island. It’s home to beautiful sandy
                  beaches, alongside the famous Driftwood Beach, which is known for its abundance of driftwood.




                                               By Peaceful Living Wellness

                  6. See the Murky Okefenokee Swamp
                  A visit to the Okefenokee Swamp is like taking a step into a prehistoric era. The swamp is
                  populated with tons of alligators, and its murky waters are mysterious and intriguing. The swamp
                  is also home to carnivorous plants and rare birds. You can take boat tours of the swamp’s
                  original Indian waterways, walk beside the park’s lily-lined decking, and explore its jungle-like
                  forests.




                                                       By Pinterest

                  7. Stroll Around Callaway Botanical Garden



https://www.alltherooms.com/blog/places-to-visit-in-georgia/                                                                                          3/6
10/24/2019                             10 Amazing Places to
                          Case 1:20-cv-08417-MKV            Visit in Georgia
                                                         Document            - AllTheRooms
                                                                           1-2             - The VacationPage
                                                                                   Filed 10/08/20        Rental Experts
                                                                                                                 5 of 8
                  Callaway Botanical Garden is a great place to visit in Georgia. With acres of grass and nature,
                                                                 Browse by place or activity                   Search     Blog   Data Analytics
                  you can see beautiful plants and wildlife at the Callaway  Botanical  Garden, plus every season
                  there are different flowers in bloom. The gardens are also home to a tranquil lake and a butterfly
                  house, hosting dozens of butterfly species.




                                           By Pinterest | Callaway Gardens

                  8. Visit the Ocmulgee National Monument
                  The Ocmulgee National Monument is dedicated to all the human inhabitants of the Macon area
                  who have lived there. The area is thought to have been inhabited for over 12,000 years. American
                  Indians first came to the site during the Paleo-Indian period when they were hunting Ice Age
                  mammals; the land then changed hands between many different American Indian cultures over
                  the years. In more recent centuries, important Civil War battles took place here, which you can
                  find out more about while visiting.




                                                    By 65mb | Flickr

                  9. Wander the World of Coca Cola
                  When in Georgia, you have to pay a visit to the world of Coca Cola! The fun museum in Atlanta is
                  where you can find out more about the history of the world’s most loved drink. While the Coca
                  Cola secret recipe is still kept tightly under wraps, you can find out more about the brand and its
                  advertising campaigns over the years.




                                                By My Little Adventure

                  10. Hike Tallulah Gorge State Park


https://www.alltherooms.com/blog/places-to-visit-in-georgia/                                                                                      4/6
10/24/2019                                10 Amazing Places to
                             Case 1:20-cv-08417-MKV            Visit in Georgia
                                                            Document            - AllTheRooms
                                                                              1-2             - The VacationPage
                                                                                      Filed 10/08/20        Rental Experts
                                                                                                                    6 of 8
                  Tallulah Gorge State Park sits next to the stunning Tallulah Falls. The park lies around Tallulah
                                                                                                                                           Blog   Data Analytics
                                                                 Browse
                  Gorge, which is 1,000 feet deep and an epic sight.      by place
                                                                     It’s filled withorpicturesque
                                                                                        activity   hiking trails and Search
                                                                                                                     flora
                  and fauna.




                                                           By Atlanta Trails


                   5.0 01




             

             
                  The 7 Best Things to Do in Des           The 10 Best Indiana          8 Best US Vacations in
             
                  Moines                                   Landmarks to Visit           October
             
                  Share this post now:




                  TAGS           United States of America (USA)




                  Share this:

                      Twitter        Facebook




                  Leave a Comment
                  Your email address will not be published. Required fields are marked *

                  Message




                  Name                                       Email Address




                    Notify me of follow-up comments by email.

                    Notify me of new posts by email.


                       Post Comment




                  About Us                                                                                                    About

                  AllTheRooms is the world’s first vacation                                                                   Contact Us
                  rental search engine.                                                                                       About Us
                                                                                                                              Press
                  Search from a comprehensive list of top
                                                                                                                              Careers
                  providers and more than 14,000,000 homes,
                                                                                                                              Blog
                  cabins, cottages, condos, and beach

https://www.alltherooms.com/blog/places-to-visit-in-georgia/                                                                                                       5/6
10/24/2019                              10 Amazing Places to
                           Case 1:20-cv-08417-MKV            Visit in Georgia
                                                          Document            - AllTheRooms
                                                                            1-2             - The VacationPage
                                                                                    Filed 10/08/20        Rental Experts
                                                                                                                  7 of 8
                  houses in every nook and cranny on the                                        Cookies Policy
                  globe.                                   Browse by place or activity   Search Terms and Conditions                  Blog        Data Analytics
                                                                                                Privacy Policy
                  Have a question or need some help?
                  Contact us at info@alltherooms.com



                  Follow Us

                                              



                                                                                                                       TM + © 2018 AllTheRooms.




https://www.alltherooms.com/blog/places-to-visit-in-georgia/                                                                                                       6/6
Case 1:20-cv-08417-MKV Document 1-2 Filed 10/08/20 Page 8 of 8
